PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/143,500
Filing Date: 29 Apr 2016
Appellant(s): YIN, Liang



Attorney Hosoon Lee (Reg.No 56,737)

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2020.



(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 10/15/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading "WITDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
The Appellant has stated on page 15 of the Appeal Brief that “Joo does not includes “a plurality of memory bank power down controllers, each included by a respective one of the plurality of memory banks”, on page 18 “Joo does not include " a handshake command from a memory controller" and on page 27 “Joo does not include “a plurality of memory bank power down triggers”. 
In response to the arguments presented above by the applicant, the examiner respectfully disagrees. For example, the examiner clearly has distinguished in the rejection of claim 1, a plurality of memory bank power down controllers, in FIG 1, (160_1-160_4) & (170_1-170_4) e.g. with/without 135 DPD). This is the same as, the first controller that is being used 160_1 with or without 135, having its own memory bank to control  e.g., 110_1, and the second controller 160_2 that is being used with or without 135, having its own memory bank to control e.g., 110_2 and so on. The signal that is outputted from 135, is being fed into the controller 160_1-160_4 and 170_1-170_4. It is unclear to the examiner how FIG 2 of the current application e.g., the ). Note, the element for example 160_1 and 170_1 both includes switches In FIG 5 and 6, for example, N2 of boost voltage detection unit is turned on in response to a high DPD of signal BS0[0052] and it is turned off when receiving a low DPD signal BS0 [0054]. Clearly there are two types of deep power down modes (DPD) which depends   on the signals being generated from 135 and using its respective bank designation signals (BS0-BS3). The examiner clearly cited in the rejection, the first controller that is being used e.g.,160_1 with or without 135, having its own memory bank  e.g., 110_1, and the second controller 160_2 that is being used with or without 135, having its own memory bank e.g., 110_2  and so on. The signal that is outputted from 135, is being fed into the controller 160_1-160_2 and 170_1-170_4. Because these signals (BS0-BS3) received at the controllers, technically 135 is not even needed as part of the controller. 
Clearly, as cited in the rejection FIG 1, discloses 135 and the signal BS0 triggering a power down mode signal to the respective bank, for example when bank 
Furthermore, The examiner respectfully believes that, the rejection of claims under 35 U.S.C 102a(1) as being anticipated by Joo et al is proper because  no clear distinction has  been made between the plurality of memory bank power down controllers having their own separate function/functionality. Therefore, the rejection under Joo et al, Joo in view of Shurin et al, and Joo in view Shurin further in view of Jain are maintained.
In response to the 112 rejection, the examiner has raised the issue on the Non-Final Rejection that was mailed on 04/13/2020.  The Appellant has not address the 112 rejection issue on the response filed on 07/13/2020.  The examiner has raised the same issue again on the Final Rejection that was mailed on 10/15/2020. Appellant has authorized to correct the issue by Examiner’s Amendment on page 26 of the Appeal Brief.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MUNA A TECHANE/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        
Conferees:
/AMIR ZARABIAN/Supervisory Patent Examiner, Art Unit 2827                                                                                                                                                                                                        

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires